NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE A. NORVELL,                               No. 17-35239

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00195-EJL-REB

 v.
                                                MEMORANDUM*
BLUE CROSS AND BLUE SHIELD
ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Bruce A. Norvell appeals pro se from the district court’s judgment

dismissing his action seeking declaratory and injunctive relief regarding terms

defined in his health care plans. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Braunstein v. Ariz. Dep’t of Transp., 683 F.3d 1177, 1184 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012) (lack of standing); San Remo Hotel L.P. v. San Francisco City &

County, 364 F.3d 1088, 1094 (9th Cir. 2004) (issue preclusion). We vacate and

remand.

      The district court dismissed Norvell’s action on the alternate grounds of lack

of Article III standing and issue preclusion. However, Norvell alleged that he is

unable to predict the medical care that would be covered and to project his

copayments, and is therefore unable to understand and compare health benefits

plans. See 5 U.S.C. § 8907(a)-(b) (setting forth information that the Office of

Personnel Management shall make available to “enable the individual to exercise

an informed choice among the types of [health benefits] plans”). In a case decided

after the district court’s ruling in this case, Robins v. Spokeo, Inc., 867 F.3d 1108,

1113 (9th Cir. 2017), this court explained that in evaluating plaintiff’s claim of

harm, the district court must analyze “whether the statutory provisions at issue

were established to protect [plaintiff’s] concrete interests (as opposed to purely

procedural rights), and if so, . . . whether the specific procedural violations alleged

. . . actually harm, or present a material risk of harm to, such interests.”

      In light of this intervening authority, we vacate the judgment and remand for

further proceedings. See Segal v. Am. Tel. & Tel. Co., 606 F.2d 842, 845 (9th Cir.

1979) (noting exception to issue preclusion where “[t]he issue is one of law and . . .

a new determination is warranted in order to take account of an intervening change


                                           2                                    17-35239
in the applicable legal context” and noting that “[i]ssue preclusion has never been

applied to issues of law with the same rigor as to issues of fact”).

      Norvell’s request to prepare or review this court’s order, set forth in his

opening and reply briefs, is denied.

      Blue Cross and Blue Shield Association, Blue Cross of Idaho Health

Service, and Special Agent Mutual Benefit Association’s motion to take judicial

notice (Docket Entry No. 12), is denied as unnecessary.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                           3                                   17-35239